Citation Nr: 1746726	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-42 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Payment Center in Vancouver, Washington


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Auburn Medical Center on April 20, 2015.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Vantage Radiology and Diagnostic Services at Auburn Medical Center on April 20, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to September 1962.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2015 (Auburn Medical Center) and July 2015 (Vantage Radiology and Diagnostic Services) decisions of the Department of Veterans Affairs (VA) Network Payment Center in Vancouver, Washington.

The record indicates that the Veteran requested a hearing before a Decision Review Officer (DRO) in the July 2015 notice of disagreement.  He also requested a videoconference hearing before the Board in the December 2015 substantive appeal; however, he cancelled that request through subsequent communication with the Seattle Regional Office (RO).  See June 2017 report of contact.  Thus, his hearing request is considered withdrawn.  The Board finds that any question as to whether the Veteran was afforded due process regarding the DRO hearing was addressed when he was provided the opportunity to testify at a Board hearing.  See Bowen v. Shinseki, 25 Vet. App. 250, 253-54 (2012) (holding that there is no due process violation when VA denies a veteran a hearing before the RO in error, but veteran maintains the ability to appeal and obtain a hearing before the Board).  Moreover, in the decision below, the Board has granted the benefits sought on appeal.  As such, there is no prejudice.

This appeal was processed using a paper claims file and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was hospitalized for nonservice-connected disorders, including a chronic obstructive pulmonary disease (COPD) exacerbation with acute respiratory failure and sepsis at Auburn Medical Center from April 4, 2015, to April 19, 2015.  VA has approved and paid for the Veteran's ancillary medical bills for the period of that private hospitalization.

2.  The Veteran's treatment providers at that facility planned to remove the catheter placed during the course of that emergency treatment on the day of his discharge; however, it was noted that the interventional radiology (IR) treatment provider was not in-house, and as such, a separate appointment was needed for that procedure.

3.  Although the Veteran was discharged on April 19, 2015, in medically stable condition, he was required to return to Auburn Medical Center the following day, by no fault of his own, for the catheter to be removed.

4.  The Veteran's Medicare Part A insurance does not appear to have covered any costs of the treatment provided on April 20, 2015.  There are no other remedies reasonably available to the Veteran or provider against a third party for payment of the remaining balance.  VA is the payer of last resort.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for payment or reimbursement of unauthorized medical expenses for treatment provided by Auburn Medical Center on April 20, 2015, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 3.102, 17.1001, 17.1002, 17.1005 (2016); Staab v. McDonald, 28 Vet. App. 50 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for payment or reimbursement of unauthorized medical expenses for treatment provided by Vantage Radiology and Diagnostic Services at Auburn Medical Center on April 20, 2015, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 3.102, 17.1001, 17.1002, 17.1005 (2016); Staab v. McDonald, 28 Vet. App. 50 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has requested that VA provide payment for the cost of medical care he received at Auburn Medical Center on April 20, 2015, for the removal of a catheter following his hospitalization at that private facility from April 4, 2015, to April 19, 2015.  On April 4, 2015, he was brought to the emergency department of that facility by paramedics after his wife found him in respiratory distress and called 911.  The paramedics reported that he had a respiratory rate of 6, was unarousable, and had to be intubated.  The treatment records show that he was admitted and treated for nonservice-connected problems, including a COPD exacerbation with acute respiratory failure and sepsis.

The Veteran's treatment providers at that facility planned to remove the catheter placed during the course of that treatment on the day of his discharge; however, it was noted that the IR treatment provider was not in-house, and as such, a separate appointment was needed for that procedure.  The treatment records confirm that the catheter was removed the following day in a radiology consultation, with imaging provided by Vantage Radiology and Diagnostic Services.  See Auburn Medical Center treatment records from April 2015, including discharge summary and radiology consultation report.  The record does not reflect, and the Veteran does not contend, that there was prior authorization for this treatment.  See, e.g., May 2015 claim (on unauthorized medical services claim form); August 2015 Vantage Radiology and Diagnostic Services invoice submitted by the Veteran in December 2015 (specifically noting there was no prior authorization for the procedure).

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2014).  Application of either statute is generally dependent on whether a veteran has an adjudicated service-connected disability.  In this case, the Veteran is service-connected for various disabilities related to an in-service motor vehicle accident, including invertebral disc syndrome, scars, and a healed fracture of the symphysis pubis, ventral hernia, and diplopia as a residual of a traumatic injury to the left eye.  See August 1963, July 1965, and July 2015 rating decisions and July 2015 code sheet.  However, the record does not reflect, and the Veteran does not contend, that the April 2015 treatment was provided for a service-connected disability.

In this case, because there is no dispute that the treatment in question was provided for nonservice-connected disorders, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  There is also no evidence or contention that the Veteran was a participant in a vocational rehabilitation program, had permanent and total service-connected disability, or that his nonservice-connected problems were associated with and held to be aggravating a service-connected disability at the time of the subject treatment, which may have qualified him under the provisions of 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a) (2016).  Therefore, the provisions of 38 U.S.C.A. § 1725 are for application.

Nevertheless, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veterans without full insurance coverage is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

The record shows that VA approved and paid for the Veteran's ancillary medical bills for the entire period of the April 2015 hospitalization; that matter is not currently before the Board.  See September 2015 report of contact.  Based on that approval and payment (when reviewed in connection with the information contained in the remainder of the record), that determination establishes that the Veteran met the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002(a)-(h) for the period of the actual hospitalization, including: that the claim was timely filed; that the Veteran was financially liable to the private provider for the emergency treatment; that he met the enrollment and treatment requirements with the VA health care system within the 24-month period preceding the furnishing of such emergency treatment; that he was not eligible for reimbursement under 38 U.S.C.A. § 1728 for the treatment provided (see also September 2015 reconsideration adjudicating appeal under 38 U.S.C.A. § 1725); that the services in question were provided in a hospital emergency department; that the April 2015 hospital treatment was in response to a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or heath, and VA emergency facilities were not feasibly available on April 4, 2015; that the nonservice-connected disorders for which treatment was provided were not caused by an accident or work-related injury for which the Veteran would have contractural or legal recourse against a third party such as state-mandated automobile reparations insurance.

The VA Network Payment Center essentially made the same findings regarding the April 20, 2015, catheter removal treatment on reconsideration of the claims at the time of issuance of the statement of the case, except that it determined that the Veteran received this treatment past the point of medical stability for the emergency condition.  See 38 C.F.R. §§ 17.1001(d) (defining "stabilized"), 17.1002(a)-(h), and 17.1005.  The record shows that the Veteran submitted timely claims and that he is financially liable to the provider.  The record also shows that the Veteran's Medicare Part A insurance did not appear to cover any costs of the treatment provided on April 20, 2015, but he appears to have been given a "discount" on the most recent Auburn Medical Center invoice by the provider, lowering the amount for which he is personally responsible.  See, e.g., May 2015 and July 2015 claims with initial invoices; August 2015 and September 2015 updated invoices submitted by the Veteran in December 2015; see also Staab v. McDonald, 28 Vet. App. 50 (2016) (partial coverage by Medicare or other health insurance no longer renders a claimant ineligible for reimbursement under 38 U.S.C.A. § 1725; does not set aside payment limitations under 38 U.S.C. § 1725(c)(4)(D) and C.F.R. § 17.1005(f) for any deductible, copayment, or similar payment that a veteran owes a third party).

Regarding the emergent or non-emergent nature of the April 20, 2015, treatment, VA previously determined that the April 2015 hospital treatment was in response to a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or heath, and VA emergency facilities were not feasibly available at that time, as discussed above.  Although the Veteran was discharged on April 19, 2015, in medically stable condition (noted in the treatment records as "safe for discharge" with outpatient follow-up needed), he was required to return to Auburn Medical Center the following day, by no fault of his own, for the catheter to be removed.  The catheter was originally placed during the course of the emergency treatment and originally scheduled to be removed as part of that same treatment that VA has determined met the requirements for 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002(a)-(h).

Based on the foregoing and resolving any reasonable doubt in favor of the Veteran, the Board concludes that payment or reimbursement of unauthorized medical expenses for treatment provided to the Veteran at Auburn Medical Center on April 20, 2015, including the treatment provided by Vantage Radiology and Diagnostic Services at that time, is warranted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Auburn Medical Center on April 20, 2015, is granted (with the exception of any copayment or deductible owed).

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Vantage Radiology and Diagnostic Services at Auburn Medical Center on April 20, 2015, is granted (with the exception of any copayment or deductible owed).




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


